Citation Nr: 0405258	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted from September 2, 1997, for 
residuals of fractures of the third and fourth fingers of the 
left (non-dominant) hand?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had active duty for training from April to 
October 1972 and served on active duty from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2002, the Board denied entitlement to an increased 
evaluation for residuals of fractures of the third and fourth 
fingers on the left (non-dominant) hand.  The veteran 
appealed this issue to the Court.  In June 2003, the parties 
filed a joint motion to vacate the June 2002 Board decision 
and remand the issue.  That same month, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board decision and remanded the matter for actions consistent 
with the motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Joint Motion found that the Board did not adequately 
address whether the duty to notify has been satisfied.  The 
provisions of 38 U.S.C.A. § 5103 require that a claimant be 
notified of any medical or lay evidence not of record that is 
necessary to substantiate the claim.  The claimant must also 
be informed of what evidence and information VA will attempt 
to obtain, and what evidence and information he must provide.  
In light of Court decisions issued since the Board's prior 
decision compliance was not completed to the degree of 
specificity outlined above.  Finally, the Board notes that 
the appellant must be notified to submit all pertinent 
evidence in his possession.

In addition, the Joint Motion noted that the veteran's 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2003), which pertains to ankylosis and mobility or lack 
thereof of the fingers.  Medical records indicated that there 
is diminished sensation in the fingers that suggest a 
neurological element.  The Board decision, however, failed to 
consider whether the veteran's disability warrants a separate 
rating based on neurological impairment under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2003).  A separate rating may 
be considered when symptomatology for a disorder does not 
duplicate or overlap another.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Since the sensory impairment has 
not been medically linked to the veteran's service-connected 
disability, a VA examination is necessary to address this 
point.

In light of the foregoing, the Board finds that additional 
action is necessary on the part of the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for 
residuals of fractures of the third and 
fourth fingers of the left (non-dominant) 
hand, to include any residual 
neurological defect, since September 
1997.  Duplicate records are not needed 
and should not be added to the claims 
folder.  Obtain records from each 
healthcare provider the veteran 
identifies for association with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Quartuccio 
v.Principi, 16 Vet.App. 183 (2001).  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  The veteran must be instructed 
to submit all pertinent evidence in his 
possession.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Quartuccio, they 
should be given the opportunity to 
respond. 

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded orthopedic and 
neurological examinations to determine 
the nature, etiology and severity of his 
finger disability.  All tests and studies 
deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physicians for review.  A notation 
that this record review took place should 
be included in each physician's report.

The orthopedist should identify any 
functional loss of the third and fourth 
fingers of the left hand due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The presence of ankylosis must 
be addressed.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.

The neurologist should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the third and fourth 
finger fractures of the left hand.  If a 
neurological impairment is present, the 
physician must opine whether the 
impairment is at least as likely as not 
related to fractures of the third and 
fourth fingers of the left hand.  All 
findings and the complete rationale for 
all opinions expressed must be clearly 
set forth in the report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




